DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18: the claim is directed towards a network node.  However, the claim only describes functional limitations and does not include any structural limitations.  For example, the claim includes a number of functions that that the network node is “adapted to” perform such as the receiving, sending, obtaining/determining, and sending steps.  The preamble of the claim indicates that the node “implements” a shared Distributed Unit for two or more base stations or slices. 
Because the claimed network node does not include any structural limitations, the metes and bounds of the node are indefinite.  

Regarding claim 24: the claim is similarly directed towards a network node that does not have structural claim limitations.  The claim indicates that the node “implements” a Central Unit and further defines a number of functional steps that the node is “adapted to” perform.  However, claim 24 is similarly rejected because the lack of structural limitations make the metes and bounds of the node indefinite.  

Claims 19 and 26 depend from claims 18 and 24, respectively.  However, each of these claims add structural limitations (radio front end circuitry and processing circuitry).  Thus, claims 19 and 26 are not rejected as they include limitations to properly describe the structure of the claimed node.  

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 9, 11-17, 20, 21, 23, and 26 are allowed.

Claims 18 and 24 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (Park (US 2019/0380128)) discloses a shared distributed unit (see the gNB-DU of Figure 16 of Park, for example) which is shared by two central units (gNB-CU1 and gNB-CU2 of Figure 16 of Park, for example).  The shared DU further receives an RRC message from a UE and sends a first DU-to-CU message to a first CU from among the at least two CUs (see the RRC messages in Figure 16 of Park, for example).  However, Park does not disclose either obtaining or determining an indication that the first CU is a wrong CU because in Park, the message from the UE specifies the PLMN of the correct CU.  
The prior art of record does not disclose or render obvious the limitations of “either obtaining an indication that the first CU is a wrong CU for the RRC message or determining that the first CU is a wrong CU for the RRC message” and “upon obtaining the indication that the first CU is a wrong CU for the RRC message or determining that the first CU is a wrong CU for the RRC message, sending another DU-to-CU message to a second CU from among the separate CUs of the two or more base stations or the two or more network slices, the other DU-to-CU message comprising an RRC container that comprises the RRC message or a related RRC message related to the RRC message” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Claim 18 includes analogous limitations to those of claim 1 and therefore similarly includes allowable subject matter over the prior art of record, and would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112(b).
Park similarly discloses some of the limitations of claim 21.  However, for reasons similar to those described above, the prior art of record does not disclose or render obvious the limitations of “determining that a Public Land Mobile Network (PLMN) or network slice indicated for the RRC message is not served by the CU” and “in response to determining that the PLMN or network slice indicated for the RRC message is not served by the CU, sending a first CU-to-DU message to the shared DU, the first CU-to-DU message comprising information that indicates that the CU is a wrong CU for the RRC message” in combination with all other claim limitations.  
Claim 24 includes analogous limitations to those of claim 21 and therefore similarly includes allowable subject matter over the prior art of record, and would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112(b).
Claims 2, 3, 5, 6, 8, 9, 11-17, 20, 23, and 26 depend from one of the above claims and would therefore similarly be allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2019/0380128) discloses a system similar in many ways to the claimed invention as indicated in the above reasons for allowance.  
Leroux (US 2018/0376380) discloses a method of utilizing the capabilities of central units and distributed units for admission control in wireless networks.  See Figure 8, for example.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 8, 2022